Title: To John Adams from Edmund Jenings, 19 July 1781
From: Jenings, Edmund
To: Adams, John



Sir
Amsterdam July. 19. 1781

I think your Excellency will not be Surprized to find that I am stil at Amsterdam. Mr. Dana is so well Accompanied on his Route, that it was quite Unnecessary any one Else should attend him; and the Difficulties daily arising in the Dispatch of the South Carolina take from me any certainty of leaving this Place yet awhile. Tis true we are told that she will go on such a day and such a day. But Most have hitherto been deceivd so much, that they are sick of talking of it. The Comdor. is now at the Texel to see to the Loading of another Ship taken up by Messrs. De Neufville. This is supposed will be done in four or five days and then—
I am Happy to hear your Excellency is in good Health and Good Spirits at Paris. We have had news here from Lorient, which I suppose your Excellency has heard, Relative to our Affairs in S. Carolina, that rejoices every one. We have been in a Bustle for 3 or four Days On Account of the Emperors Visit his Behaviour was as usual Condescending to all, and therefore he has gaind the Admiration of all. It is said He had a long Conversation with Mr. Randolph Rendorp who is quite content with what passed between them. His disposition towards England being sounded He said, He could by no means take part with the Ennemies of his Friends—Mr. Le Roy told me yesterday, that He is well assured, that He expressed a Desire to see your Excellency. There seems to have been but one Man here who committed a Sottise towards Him. It was a Broker, who having an Obligation on that Part of Silesia, that was conquered and is now possessd by the King of Prussia, presented it to Him for payment. He mildly said He must apply to his prussian Majesty. Others report that He told the Man that it required three or four hundred thousand men to recover the sum demanded.
They talk of some resolutions that Frieseland has come to, which are very interesting. Among them are a recomendation of entering into Engagements with France and Acknowledging the Independancy of America.

I have receivd a Letter from my Friend at London informing me that He has sent a parcell of Books to Segourney, marked A.A.
I wish your Excellency much Health and a Continuation of Good Spirits whilst at Paris.
I am with the greatest Respects Sir Your Excellencys Most Faithful & Obedient Humble Sert.

Edm: Jenings

